DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on January 28, 2021.
Claims 1-2, 24-25, 30-31, and 36 are newly amended.
Claims 9-23 and 35 are cancelled.
Claims 1-8, 24-34, and 36 are currently pending and have been examined.

Information Disclosure Statement 
Information Disclosure Statement(s) received January 28, 2021 has been reviewed and considered.










Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-8, 24, 27-30, 33-34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou (US 2016/0364414 A1) in view of Canavor (US 2018/0284955 A1).

Claim 1, Petrou discloses a method implemented by at least one computing device, the method comprising: 
monitoring, by the at least one computing device, user interaction with a user interface that outputs augmented reality (AR) during a search session, the AR including a plurality of digital images forming a live feed of digital images of a physical environment and AR digital content that facilitates searching (¶¶ [0040]-[0041]; ¶ [0069]; see "the device may simultaneously display two or more of the following ... (a) the image sent to the server, (b) an annotation that includes the additional information provided by the server, and (c) a visual indication within the image" in ¶ [0085];  see "The system and method may sequentially display the images and additional information at a speed that, from a human perception point of view, substantially corresponds with the scene being captured by the camera at the time of display" in ¶ [0086]); 
determining, by the at least one computing device, an object depicted in a digital image (see "A processor may also obtain data that is stored externally to the image data, such as recognizing that an item in the image is a product" in ¶ [0052]); 
inferring, by the at least one computing device, a characteristic of the object depicted in the digital image through comparison with at least one other digital image of the live feed (¶ [0029]; see "For example, rather than looking at each image in isolation, a processor may use and compare information from multiple frames to identify the optimum object(s), namely, the object(s) in an image that are likely to be of greatest interest to the user" in ¶ [0053]; see "when image 931 is combined with the other images to structure a 
generating, by the at least one computing device, a search query based at least in part on the characteristic inferred through the comparison of the digital image with the at least one other digital image(see “The search term with the greatest weight thus becomes “Bleach Bottle”, which might accurately indicate that the user is primarily interested in bleach bottles in general rather than any particular brand of bleach” in ¶ [0068]; ¶ [0070]; ¶ [0080]); and 
outputting, by the at least one computing device, a search result in the user interface based on the search query (see “A processor may select a subset of the returned results and display the selected subset to the user”.  This may include selecting the highest ranking result as the optimum annotation” in ¶ [0072]; ¶ [0074]).
Petrou does not explicitly disclose:
detecting, by the at least one computing device, user selection of at least one of the digital images from the live feed of digital images of the physical environment (Examiner notes Petrou discloses “a live feed of digital images of the physical environment”, as provided above, but does disclose detecting a selection of one of these images); and
comparison of the selected digital image with at least one other digital image.
As shown above, Petrou discloses a comparison and inference involving the digital image and at least one other digital image.  Petrou does not disclose wherein the digital image is selected
detecting, by the at least one computing device, user selection of at least one of the digital images from the live feed of digital images (see “the visual representation of the items may be … projected to a space by the user device 704 to form the augmented reality environment” in ¶ [0118]; see “The user 722 may interact with these first visual representations by clicking, tapping” in ¶ [0119]; see When the user 722 interacts with one of them, a particular item and the item image may be presented at the second resolution 742” in ¶ [0120] of Canavor); 
a selected digital image (¶ [0120] of Canavor).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Petrou to include the user selection of Canavor.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the user selection of Petrou in order to provide benefits over both methods of retrieving information discussed in other applications, particular, the system provides access to all available information and also saves network bandwidth consumption (Canavor: ¶ [0019]).

Claim 4, the combination of Petrou in view of Canavor teaches the method as described in claim 1.  Petrou further discloses
wherein inferring the characteristic is based on an amount of zoom of the selected digital image and the at least one other digital image (see “cross-frame analysis” and “The server may accord great weight to the value of the bar code if the user has appeared to zoom in on a bar code.  Thus, search results that correspond with the bar code may be ranked much higher” in ¶ [0069]).
Claim 5, the combination of Petrou in view of Canavor teaches the method as described in claim 1.  Petrou further discloses:
wherein inferring the characteristic is based in part on whether the selected digital image depicts an entirety of the object or a limited portion of the object (¶ [0054]).

Claim 6, the combination of Petrou in view of Canavor teaches the method as described in claim 1.  Petrou further discloses:
wherein the characteristic inferred through the comparison of the selected digital image with the at least one other digital image, is one of a pattern, a material, or a texture of the object partially depicted in the digital image (see “determine whether portions of an image match certain patterns” in ¶ [0065]; ¶ [0066]).

Claim 7, the combination of Petrou in view of Canavor teaches the method as described in claim 1.  Petrou further discloses:
wherein the characteristic inferred through the comparison of the selected digital image with the at least one other digital image, is a shape of the object entirely depicted in the digital image (see “shape” in ¶ [0066]; see “when image 931 is combines with the other images to structure a query and as shown in Fig. 10, the most frequent description becomes the relatively broad category of “Bleach Bottle”” in ¶ [0068]; Fig. 9)




Claim 8, the combination of Petrou in view of Canavor teaches the method as described in claim 1.  Petrou does not disclose:
outputting an instrumentality via the user interface that is selectable to purchase the object depicted in the digital image of the search result.
However, Canavor teaches:
outputting an instrumentality via the user interface that is selectable to purchase the object depicted in the digital image of the search result (see “At 920, the computer system may transmit additional information to the user device 904.  The additional information may include item detail 924 that allows the user to order the item from an item provider” in ¶ [0129]; Fig. 9, #924 of Canavor).
It would have been obvious to one of ordinary still in the art to include in the augmented reality system of Petrou in view of Canavor the ability to purchase the depicted object via the user interface as taught by Smith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 24, Petrou discloses a method implemented by at least one computing device, the method comprising: 
monitoring, by the at least one computing device, user interaction with a user interface that outputs a plurality of digital images forming a live feed of digital images of a physical environment, the live feed of digital images of the physical environment output during a current search session (¶¶ [0040]-[0041]; ¶ [0069]; see “If the search returns 
determining, by the at least one computing device, an object depicted in a digital image (see "A processor may also obtain data that is stored externally to the image data, such as recognizing that an item in the image is a product" in ¶ [0052]); 
inferring, by the at least one computing device, a characteristic of the object depicted in the digital image through comparison with at least one other digital image of the live feed (¶ [0029]; see "For example, rather than looking at each image in isolation, a processor may use and compare information from multiple frames to identify the optimum object(s), namely, the object(s) in an image that are likely to be of greatest interest to the user" in ¶ [0053]; see "when image 931 is combined with the other images to structure a query and as shown in Fig. 10, the most frequent description becomes the relatively broad category of "Bleach Bottle" instead of ... "Brand OR Bleach 64 oz."" in ¶ [0068]; ¶ [0073]); 
generating, by the at least one computing device, a search query based at least in part on the characteristic inferred through the comparison (see “The search term with the greatest weight thus becomes “Bleach Bottle”, which might accurately indicate that the user is primarily interested in bleach bottles in general rather than any particular brand of bleach” in ¶ [0068]; ¶ [0070]; ¶ [0080]); and 
outputting, by the at least one computing device, a search result in the user interface based on the search query (see “A processor may select a subset of the returned results and display the selected subset to the user”.  This may include selecting the highest ranking result as the optimum annotation” in ¶ [0072]; ¶ [0074]).
Petrou does not explicitly disclose:
detecting, by the at least one computing device, user selection of at least one of the digital images from the live feed of digital images of the physical environment (Examiner notes Petrou discloses “a live feed of digital images of the physical environment”, as provided above, but does disclose detecting a selection of one of these images); 
comparison of the selected digital image with at least one other digital image.
As shown above, Petrou discloses a comparison and inference involving the digital image and at least one other digital image.  Petrou does not disclose wherein the digital image is selected.  However, Canavor [Symbol font/0x2D]which like Petrou is related to identifying information on visual objects in a live feed[Symbol font/0x2D] teaches:
detecting, by the at least one computing device, user selection of at least one of the digital images from the live feed of digital images (see “the visual representation of the items may be … projected to a space by the user device 704 to form the augmented reality environment” in ¶ [0118]; see “The user 722 may interact with these first visual representations by clicking, tapping” in ¶ [0119]; see When the user 722 interacts with one of them, a particular item and the item image may be presented at the second resolution 742” in ¶ [0120] of Canavor); 
a selected digital image (¶ [0120] of Canavor).


Claim 27, the combination of Petrou in view of Canavor teaches the method as described in claim 24.  Petrou further discloses:
wherein inferring the characteristic is based on an amount of zoom of the selected digital image and the at least one other digital image (see “cross-frame analysis” and “The server may accord great weight to the value of the bar code if the user has appeared to zoom in on a bar code.  Thus, search results that correspond with the bar code may be ranked much higher” in ¶ [0069]).

Claim 28, the combination of Petrou in view of Canavor teaches the method as described in claim 24.  Petrou further discloses:
wherein inferring the characteristic is based in part on whether the selected digital image depicts an entirety of the object or a limited portion of the object (¶ [0054]).



Claim 29, the combination of Petrou in view of Canavor teaches the method as described in claim 24.  Petrou does not disclose:
outputting an instrumentality via the user interface that is selectable to purchase the object depicted in the digital image of the search result.
However, Canavor teaches:
outputting an instrumentality via the user interface that is selectable to purchase the object depicted in the digital image of the search result (see “At 920, the computer system may transmit additional information to the user device 904.  The additional information may include item detail 924 that allows the user to order the item from an item provider” in ¶ [0129]; Fig. 9, #924 of Canavor).
It would have been obvious to one of ordinary still in the art to include in the augmented reality system of Petrou in view of Canavor the ability to purchase the depicted object via the user interface as taught by Smith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 30, Petrou discloses a method implemented by at least one computing device, the method comprising: 
monitoring, by the at least one computing device, user interaction with a user interface that outputs augmented reality (AR) during a search session, the AR including a plurality of digital images forming a live feed of digital images of a physical environment and AR digital content that facilitates searching (¶¶ [0040]-[0041]; ¶ [0069]; see "the device may 
determining, by the at least one computing device, a product depicted in a digital image (see "A processor may also obtain data that is stored externally to the image data, such as recognizing that an item in the image is a product" in ¶ [0052]); 
inferring, by the at least one computing device, a characteristic of the product depicted in the digital image through comparison of the selected digital image with at least one other digital image of the live feed (¶ [0029]; see "For example, rather than looking at each image in isolation, a processor may use and compare information from multiple frames to identify the optimum object(s), namely, the object(s) in an image that are likely to be of greatest interest to the user" in ¶ [0053]; see "when image 931 is combined with the other images to structure a query and as shown in Fig. 10, the most frequent description becomes the relatively broad category of "Bleach Bottle" instead of ... "Brand OR Bleach 64 oz."" in ¶ [0068]; ¶ [0073]); 
generating, by the at least one computing device, a search query for products based at least in part on the characteristic of the product inferred through the comparison of the digital image with at least one other digital image (see “The search term with the greatest weight thus becomes “Bleach Bottle”, which might accurately indicate that the user is 
outputting, by the at least one computing device, a search result that includes one or more products in the user interface based on the search query (see “a query that is provided to the search engine, such as a database that maps bar codes to particular products” in ¶ [0052]; see “A processor may select a subset of the returned results and display the selected subset to the user”.  This may include selecting the highest ranking result as the optimum annotation” in ¶ [0072]; ¶ [0074]).
Petrou does not explicitly disclose:
detecting, by the at least one computing device, user selection of at least one of the digital images from the live feed of digital images of the physical environment(Examiner notes Petrou discloses “a live feed of digital images of the physical environment”, as provided above, but does disclose detecting a selection of one of these images); and  
comparison of the selected digital image with at least one other digital image.
As shown above, Petrou discloses a comparison and inference involving the digital image and at least one other digital image.  Petrou does not disclose wherein the digital image is selected.  However, Canavor [Symbol font/0x2D]which like Petrou is related to identifying information on visual objects in an augmented reality setting[Symbol font/0x2D] teaches:
detecting, by the at least one computing device, user selection of at least one of the digital images from the live feed of digital images (see “the visual representation of the items may be … projected to a space by the user device 704 to form the augmented reality environment” in ¶ [0118]; see “The user 722 may interact with these first visual representations by clicking, tapping” in ¶ [0119]; see When the user 722 interacts with 
a selected digital image (¶ [0120] of Canavor).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Petrou to include the user selection of Canavor.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the user selection of Petrou in order to provide benefits over both methods of retrieving information discussed in other applications, particular, the system provides access to all available information and also saves network bandwidth consumption (Canavor: ¶ [0019]).

Claim 33, the combination of Petrou in view of Canavor teaches the method as described in claim 30.  Petrou further discloses:
wherein inferring the characteristic of the product is based on an amount of zoom of the selected digital image and the at least one other digital image (see “cross-frame analysis” and “The server may accord great weight to the value of the bar code if the user has appeared to zoom in on a bar code.  Thus, search results that correspond with the bar code may be ranked much higher” in ¶ [0069]).

Claim 34, the combination of Petrou in view of Canavor teaches the method as described in claim 30.  Petrou further discloses:
wherein inferring the characteristic of the product is based in part on whether the selected digital image depicts an entirety of the object or a limited portion of the object (¶ [0054]).
Claim 36, the combination of Petrou in view of Canavor teaches the method as described in claim 1.  Petrou further discloses:
wherein the AR digital content is displayed proximally to objects depicted in the live feed of digital images of the physical environment (see “(c) a visual indication within the image that is located on or proximate to the object for the purpose of identifying the object to which the additional information pertains” in ¶ [0085]; ¶ [0086]; Fig. 17).




Claim(s) 2-3, 25-26, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou (US 2016/0364414 A1), in view of Canavor (US 2018/0284955 A1), and further in view of  Jing (US 8,832,096 B1).
Claim 2, the combination of Petrou in view of Canavor teaches the method of claim 1. Petrou further discloses:
a second digital image from the live feed of digital images of the physical environment, the selected second digital object depicting the object (see “objects within a user’s line of sight” and “The user may move the device as images are being captured such as by intentionally banning through the environment” in ¶ [0040]; see “rather than looking at each image in isolation, a processor may use and compare information from multiple frames to identify the optimum object(s), namely, the object(s) in an image that are likely to be of greatest interest to the user” in ¶ [0053]);
inferring a different characteristic of the object depicted in a second digital image, the different characteristic inferred through an additional comparison of the second digital image with the at least one other digital image, being different from the characteristic inferred through the comparison of the digital image with the at least one other digital image (see “to determine the objects of most likely interest to the user, the system may analyze objects captured in one image of a video stream and compare them with objects captured in other images of the video stream” in ¶ [0029], i.e. the system performs a plurality of distinct comparisons as objects in one image are compared with objects in a plurality of other images).
The combination of Petrou in view of Canavor does not teach:
detecting user selection of at least a second of the digital images from the live feed of digital images, the selected second digital image depicting the object;
inferring a different characteristic of the selected second digital image, the different characteristic inferred through an additional comparison of the selected second digital image;
generating the search query based on both the characteristic inferred through the comparison of the selected second digital image with the at least one other digital image, and the different characteristic inferred through the additional comparison of the selected second digital image with the at least one other digital image.
However, Jing [Symbol font/0x2D]which like Petrou is related to determining image similarity for the purpose of searching[Symbol font/0x2D] teaches:
detecting user selection of at least a second of the digital images from the live feed of digital images, the selected second digital image depicting the object (see “and then interacts with another image from the search results” in Col 4, lines 35-40; Examiner notes the combination of Petrou in view of Canavor to teach “live feed of digital images” as already been made in claim 1, from which claim 2 depends; see “assume that the day image of the Eiffel Tower and a night image of the Eiffel tower are considered by users to be visually similar (e.g., based on the co-selection score for the two images exceeding the minimum co-selection score threshold) when provided in response to the search query “Paris Landmarks”” in Col 11, lines 59-65 of Jing);
inferring a different characteristic of the selected second digital image, the different characteristic inferred through an additional comparison of the selected second digital image with the at least one other digital image being different from the characteristic i.e. Query-dependent image profile is a vector of image feature value weights, and  weights for color and edges are determined by comparing the images of the Paris landmarks.);
generating the search query based on both the characteristic inferred through the comparison of the selected second digital image with the at least one other digital image, and the different characteristic inferred through the additional comparison of the selected second digital image with the at least one other digital image (see Col 11, line 50 to Col 12, line 12; see “request data specifying image that are considered visually similar to the responsive images (e.g., based at least in part on the query-dependent image profile for the particular query)” in Col 14, lines 25-30 of Jing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Petrou in view of Canavor to include the detection of a second selected digital image and query based on both inferred characteristics as taught by Jing.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the detection of a second digital image and query based on both inferred characteristics of Jing in order to reveal visual similarities and visual differences between images that were selected, which can facilitate determination of the relative importance of particular image feature values for identifying images that are considered to be 

Claim 3, the combination of Petrou in view of Canavor, and further in view of Jing teaches the method as described in claim 2.  The combination of Petrou in view of Canavor does not teach:
wherein the search result includes digital content having a first characteristic that is similar to the characteristic inferred through the comparison of the selected digital image with the at least one other digital image, and a second characteristic that is similar to the different characteristic inferred through the additional comparison of the selected second digital image with the at least one other digital image.
However, Jing teaches: 
wherein the search result includes digital content having a first characteristic that is similar to the characteristic inferred through the comparison of the selected digital image with the at least one other digital image, and a second characteristic that is similar to the different characteristic inferred through the additional comparison of the selected second digital image with the at least one other digital image ( see “use the user interaction based determinations of visual similarity along with the image feature value vectors for the images to generate a query-dependent image profile with which images can be selected for presentation in response to a the query” in Col 8, lines 26-35; see Col 14, line 52 to 67 of Jing; One of ordinary skill in the art would recognize that the image selected in response to a query-dependent image profile (features and values) would have qualities corresponding to those of the query-dependent image profile.  Please see the rejection of claim 2 above for citations to the query-dependent image profile including both edge and color feature weights).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Petrou in view of Canavor to include the search result based on the first and second characteristics as taught by Jing.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the search result based on the first and second characteristics of Jing in order to reveal visual similarities and visual differences between images that were selected, which can facilitate determination of the relative importance of particular image feature values for identifying images that are considered to be visually similar for the query and/or selecting images that are responsive to the query (Jing: Col 4, lines 35-50).

Claim 25, the combination of Petrou in view of Canavor teaches the method of claim 24. Petrou further discloses:
a second digital image of the live feed of digital images of the physical environment, the second digital image depicting the object (see “objects within the user’s line of sight” in ¶ [0040]; see “rather than looking at each image in isolation, a processor may use and compare information from multiple frames to identify the optimum object(s), namely, the object(s) in an image that are likely to be of greatest interest to the user” in ¶ [0053]);
inferring a different characteristic of the object depicted in a second digital image, the different characteristic inferred through an additional comparison of the second digital image with the at least one other digital image, being different from the characteristic i.e. the system performs a plurality of distinct comparisons as objects in one image are compared with objects in a plurality of other images).
The combination of Petrou in view of Canavor does not teach:
detecting user selection of at least a second of the digital images from the live feed of digital images, the selected second digital image depicting the object;
inferring a different characteristic of the selected second digital image, the different characteristic inferred through an additional comparison of the selected second digital image with the at least one other digital image being different from the characteristic inferred through the comparison of the selected digital image with the at least one other digital image;
generating the search query based on both the characteristic inferred through the comparison of the selected digital image with the at least one other digital image, and the different characteristic inferred through the additional comparison of the selected second digital image with the at least one other digital image. 

However, Jing [Symbol font/0x2D]which like Petrou is related to determining image similarity for the purpose of searching[Symbol font/0x2D] teaches:
detecting user selection of at least a second of the digital images from the live feed of digital images (see “and then interacts with another image from the search results” in Col Examiner notes the combination of Petrou in view of Canavor to teach “live feed of digital images as already been made in claim 24, from which claim 25 depends; see “assume that the day image of the Eiffel Tower and a night image of the Eiffel tower are considered by users to be visually similar (e.g., based on the co-selection score for the two images exceeding the minimum co-selection score threshold) when provided in response to the search query “Paris Landmarks”” in Col 11, lines 59-65 of Jing);
inferring a different characteristic of the selected second digital image, the different characteristic inferred through an additional comparison of the selected second digital image with the at least one other digital image, being different from the characteristic inferred through the comparison of the selected digital image with the at least one other digital image (see “Thus, the query-dependent image profile for “Paris Landmarks” may have an “edges value” that is higher than a “color value” indicating edge information … is more important for evaluating image similarity than the color of the image” in Col 11, line 50 to Col 12, line 12 of Jing, i.e. Query-dependent image profile is a vector of image feature value weights, and  weights for color and edges are determined by comparing the images of the Paris landmarks.);
generating the search query based on both the characteristic inferred through the comparison of the selected digital image with the at least one other digital image, and the different characteristic inferred through the additional comparison of the selected second digital image with the at least one other digital image (see Col 11, line 50 to Col 12, line 12; see “request data specifying image that are considered visually similar to the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Petrou in view of Canavor to include the detection of a second digital image and query based on both inferred characteristics as taught by Jing.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the detection of a second digital image and query based on both inferred characteristics of Jing in order to reveal visual similarities and visual differences between images that were selected, which can facilitate determination of the relative importance of particular image feature values for identifying images that are considered to be visually similar for the query and/or selecting images that are responsive to the query (Jing: Col 4, lines 35-50).

Claim 26, the combination of Petrou in view of Canavor, and further in view of Jing teaches the method as described in claim 25.  The combination of Petrou in view of Canavor does not teach:
wherein the search result includes digital content having a first characteristic that is similar to the characteristic inferred through the comparison of the selected digital image with at least one other digital image, and a second characteristic that is similar to the different characteristic inferred through the additional comparison of the selected digital image with at least one other digital image.
	However, Jing teaches:
wherein the search result includes digital content having a first characteristic that is similar to the characteristic inferred through the comparison of the selected digital image with at least one other digital image, and a second characteristic that is similar to the different characteristic inferred through the additional comparison of the selected digital image with at least one other digital image (see “use the user interaction based determinations of visual similarity along with the image feature value vectors for the images to generate a query-dependent image profile with which images can be selected for presentation in response to a the query” in Col 8, lines 26-35; see Col 14, line 52 to 67 of Jing; One of ordinary skill in the art would recognize that the image selected in response to a query-dependent image profile (features and values) would have qualities corresponding to those of the query-dependent image profile.  Please see the rejection of claim 25 above for citations to the query-dependent image profile including both edge and color feature weights).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Petrou in view of Canavor to include the search result based on the first and second characteristics as taught by Jing.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the search result based on the first and second characteristics of Jing in order to reveal visual similarities and visual differences between images that were selected, which can facilitate determination of the relative importance of particular image feature values for identifying images that are considered to be visually similar for the query and/or selecting images that are responsive to the query (Jing: Col 4, lines 35-50).

Claim 31, the combination of Petrou in view of Canavor teaches the method of claim 30. Petrou further discloses:
the live feed of digital images of the physical environment (see “objects within a user’s sight” and “The user may move the device as images are being captured such as by intentionally panning through the environment” in ¶ [0040]; see “inherent visual appearance of an item in real space” in ¶ [0056]);
inferring a different characteristic of the product depicted in a second digital image, the different characteristic of the product inferred through an additional comparison of the second digital image with the at least one other digital image, being different from the characteristic of the product inferred through the comparison of the selected digital image with at least one other digital image (see “to determine the objects of most likely interest to the user, the system may analyze objects captured in one image of a video stream and compare them with objects captured in other images of the video stream” in ¶ [0029], i.e. the system performs a plurality of distinct comparisons as objects in one image are compared with objects in a plurality of other images; see “objects as diverse as books … and other products” in ¶ [0050]).
The combination of Petrou in view of Canavor does not teach:
detecting user selection of at least a second of the digital images from the live feed of digital images of the physical environment;
inferring a different characteristic of the product depicted in the selected second digital image, the different characteristic of the product inferred through an additional comparison of the selected second digital image with the at least one other digital image, selected digital image with at least one other digital image;
generating the search query based on both the characteristic of the product inferred through the comparison of the selected digital image with the at least one other digital image, and the different characteristic of the product inferred through the additional comparison of the selected second digital image with the at least one other digital image. 
However, Jing [Symbol font/0x2D]which like Petrou is related to determining image similarity for the purpose of searching[Symbol font/0x2D] teaches:
detecting user selection of at least a second of the digital images from the live feed of digital images (see “and then interacts with another image from the search results” in Col 4, lines 35-40; Examiner notes the combination of Petrou in view of Canavor to teach “live feed of digital images” as already been made in claim 24, from which claim 25 depends; see “assume that the day image of the Eiffel Tower and a night image of the Eiffel tower are considered by users to be visually similar (e.g., based on the co-selection score for the two images exceeding the minimum co-selection score threshold) when provided in response to the search query “Paris Landmarks”” in Col 11, lines 59-65 of Jing);
inferring a different characteristic of an object depicted in the selected second digital image, the different characteristic of the object inferred through an additional comparison of the selected second digital image with the at least one other digital image being different from the characteristic of the object inferred through the comparison of the selected digital image with at least one other digital image (see “Thus, the query-i.e. Query-dependent image profile is a vector of image feature value weights, and  weights for color and edges are determined by comparing the images of the Paris landmarks; Examiner notes Petrou has already be cited at disclosing a product depicted in an image);
generating the search query based on both the characteristic of the object inferred through the comparison of the selected digital image with the at least one other digital image, and the different characteristic of the object inferred through the additional comparison of the selected second digital image with the at least one other digital image (see Col 11, line 50 to Col 12, line 12; see “request data specifying image that are considered visually similar to the responsive images (e.g., based at least in part on the query-dependent image profile for the particular query)” in Col 14, lines 25-30 of Jing Examiner notes Petrou has already be cited at disclosing a product depicted in an image).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method including products of Petrou in view of Canavor to include the detection of a second digital image and query based on both inferred characteristics as taught by Jing.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the detection of a second digital image and query based on both inferred characteristics of Jing in order to reveal visual similarities and visual differences between images that were selected, which can facilitate 

Claim 32, the combination of Petrou in view of Canavor, and further in view of Jing teaches the method as described in claim 231.  The combination of Petrou in view of Canavor does not teach:
wherein the search result includes digital content having a first characteristic that is similar to the characteristic of the product inferred through the comparison of the selected digital image with the at least one other digital image, and a second characteristic that is similar to the different characteristic of the product inferred through the additional comparison of the selected second digital image with the at least one other digital image.
	However, Jing teaches:
wherein the search result includes digital content having a first characteristic that is similar to the characteristic of the product and a second characteristic that is similar to the different characteristic of the product ( see “use the user interaction based determinations of visual similarity along with the image feature value vectors for the images to generate a query-dependent image profile with which images can be selected for presentation in response to a the query” in Col 8, lines 26-35; see Col 14, line 52 to 67 of Jing; One of ordinary skill in the art would recognize that the image selected in response to a query-dependent image profile (features and values) would have qualities corresponding to those of the query-dependent image profile.  Please see the rejection of claim 31 above for citations to the query-dependent image profile including both edge and color feature weights; Examiner notes the combination of Petrou in view of Canavor has already been cited to as teaching “a product” in the rejection of claim 30 above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Petrou in view of Canavor to include the search result based on the first and second characteristics as taught by Jing.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the search result based on the first and second characteristics of Jing in order to reveal visual similarities and visual differences between images that were selected, which can facilitate determination of the relative importance of particular image feature values for identifying images that are considered to be visually similar for the query and/or selecting images that are responsive to the query (Jing: Col 4, lines 35-50).


Response to Arguments
Applicant's arguments filed January 28, 2021 with respect to 35 USC § 103 have been fully considered, but they are not persuasive.  Regarding claim 1, the Applicant argues that Petrou (US 2016/0364414 A1) and Canavor (US 2018/0284955 A1) do not teach: “detecting … user selection of at least one the digital images from [a] live feed of digital images of the physical environment", or "generating ... a search query based at least in part on the characteristic inferred through the comparison of the selected digital image with the at least one other digital image".
In response to the 103 argument, the Examiner respectfully disagrees.  The Applicant argues that Petrou and Canavor, individually, do not teach user selection of at least one of the digital images from the live feed of digital images; or comparison of a selected digital image with at least one other digital image.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner is relying on the combination of Petrou and Canavor to teach the above features.  For example, paragraphs [0041]-[0042] of Petrou state:
 [0040] If the user is interested in obtaining more information about objects within the user's line of sight, the user may activate a corresponding program stored on device 100 to be executed by processor 120. Upon such activation, camera 163 may begin taking a sequence of pictures and store the resulting images in memory 130. The user may move the device as images are being captured such as by intentionally panning through the environment or capturing objects from multiple camera angles. The user may also move the device unintentionally. For instance, the movement may result from the jitter that often naturally occurs when a person holds up a device.

[0041] In one aspect, the system and method captures images with a frequency that is sufficient to make the objects in the images appear to move when the images are shown to a human in sequence at a rate that may be the same, greater or less than the rate at which the images were captured. The set of images may be frames of a video captured by the device's camera 163. If the device is a cell phone and the
camera is a common camera for cell phones, the images may be captured and displayed as frames of a video stream at rate of 15-30 frames per second or greater.

Petrou describes a user capturing images within their environment of sight and showing those images back to a user at, for example, the same rate at which the images were captured.  Therefore, Petrou discloses “the live feed of digital images”, a “digital image”, and “at least one other digital image”.  Petrou additionally discloses a “comparison with at least one other digital image of the live feed” (as explained on pgs. 4-5 of the Office Action). However Petro does not disclose a user selection of one of the digital images, or a comparison of the selected digital image with the other digital image.  In other words, Petrou is only missing detecting a user selection of one of the digital images.  As explained in the rejection above, the Examiner is modifying the method of Petrou, to include detecting a user selection of a digital image as taught by Canavor (¶¶ [0118]-[0120]).  Therefore, the Examiner maintains that the combination of Petrou in view of Canavor teaches “detecting … user selection of at least one the digital images from [a] live feed of digital images of the physical environment", and "generating ... a search query based at least in part on the characteristic inferred through the comparison of the selected digital image with the at least one other digital image".

Regarding claims 24 and 30, the Applicant argues withdrawal of the 103 rejection for reasons similar to those discusses above regarding claim 1.  In response, the Examiner respectfully disagrees for reasons similar to those given above in response to the argument for claim 1.
	Regarding dependent claims 2-8, 25-29, and 31-34, Applicant argues these claims are allowable at least for the reasons argued for their respective independent claims.  As explained above, the Examiner is maintaining the rejections of independent claims 1, 24, and 30, therefore the dependent claims remain rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stansell (US 2019/0244436 A1) teaches an augmented reality generator that changes associated with the items within the FOV of the user device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/RESHA DESAI/Primary Examiner, Art Unit 3625